Lundberg Stratton, J.,
concurring. I agree with the majority, except I would further clarify the board’s liability for backpay.
In Gerner v. Salem City School Dist Bd. of Edn. (1994), 69 Ohio St.3d 170, 630 N.E.2d 732, this court held:
‘When a board of education violates R.C. 3319.11(G)(2) by failing to adequately describe the circumstances that led to its decision not to reemploy a teacher, a court in an appeal under R.C. 3319.11(G)(7) may award the teacher back pay until the board provides an adequate statement of the circumstances.” (Emphasis added.) Id. at syllabus.
At oral argument, the board’s counsel indicated that the board has now provided Geib with an adequate statement of the circumstances pertaining to the *452board’s failure to reemploy her. Assuming this to be true and further assuming that the statement provided to Geib meets the test set out by the majority, it is my opinion that, pursuant to Gemer, the board is no longer under an obligation to provide Geib any further statement. It is also my opinion that under these circumstances Gemer dictates that the board would owe Geib backpay from the last date of her employment until the date that the board provided her the adequate statement as to why she was not reemployed.
Therefore, I concur.